             Case 6:21-cv-00131-ADA Document 1 Filed 02/06/21 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


WILLIAM GRECIA,

               Plaintiff,                                Civil Action File No.: 6:21-cv-00131

vs.

SAMSUNG AUSTIN                                                  JURY TRIAL DEMANDED
SEMICONDUCTOR, LLC

               Defendant.



                 COMPLAINT FOR WILLFUL PATENT INFRINGEMENT

        William Grecia brings this patent-infringement action against Samsung Austin

 Semiconductor, LLC (“Samsung”).

                                       Nature of the Action

        William Grecia built a product that monitors access to digital content. His product is

 called “Digital Debit,” and Mr. Grecia’s company has registered the “Digital Debit” trademark.

        Mr. Grecia also patented his product. Since 2014, Mr. Grecia has been trying, thorough

 litigation and otherwise, to license his patents to Samsung.

        This case is about a computer product called Samsung Knox.

        Samsung Knox monitors access to digital content stored in Samsung customers’

 accounts.

        Samsung has willfully infringed Mr. Grecia’s patent for years and owes Mr. Grecia a

 reasonable royalty.
             Case 6:21-cv-00131-ADA Document 1 Filed 02/06/21 Page 2 of 6




                                                Parties

        1.      Plaintiff William Grecia is an individual residing in Downingtown, Pennsylvania.

        2.       Defendant Samsung Austin Semiconductor, LLC is a Delaware limited liability

company with its principal place of business at 12100 Samsung Boulevard, Austin, Texas 78754.

                                       Jurisdiction and Venue

        3.      This action arises under the patent laws of the United States, 35 U.S.C. §§ 101 et

seq.

        4.      This Court has subject matter jurisdiction over this action under 28 U.S.C. §§

1331 and 1338(a).

        5.      This Court may exercise personal jurisdiction over Samsung. Samsung conducts

continuous and systematic business in this District; and this patent-infringement case arises

directly from Samsung’s continuous and systematic activity in this District. In short, this Court’s

exercise of jurisdiction over Samsung would be consistent with the Texas long-arm statute and

traditional notions of fair play and substantial justice.

        6.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b)(1)-(2) and

1400(b).

                              Infringement of U.S. Patent No. 8,402,555

        7.      William Grecia is the exclusive owner of United States Patent No. 8,402,555 (the

“’555 patent”), attached hereto as “Exhibit A.”

        8.      The ’555 patent is valid and enforceable.

        9.      Samsung infringes claim 17 of the ’555 patent. Samsung makes, uses, and sells

the Samsung Knox computer product. This product associates customer account’s with a Knox

service account identifier.




                                                   2
          Case 6:21-cv-00131-ADA Document 1 Filed 02/06/21 Page 3 of 6




       10.     Attached hereto as “Exhibit B” and incorporated into this complaint as if alleged

herein is a claim chart setting forth the language of claim 17 and the accused Knox computer

product that Samsung makes, uses, and sells.

       11.     Independent claim 15 of the ’555 patent is a computer product: “A computer

program product for use with a computer, the computer program product comprising a non-

transitory computer usable medium having a computer readable program code stored therein for

monitoring access to an encrypted digital media, the method facilitating interoperability between

a plurality of data processing devices, the computer program product performing the steps of . . .

.” (’555 patent, col. 16:46-52.)

       12.     Claim 17 depends from independent claim 15 and recites “the computer program

product of claim 15, wherein the computer program product facilitates access rights

authentication for the encrypted digital media, the branding request is an access request, and

wherein the read or write request of metadata is performed in connection with a combination of a

memory, CPU, server, database, and cloud system; the access request is generated by either a

human user, a machine, or a human programmed computerized device; the access request further

comprises a membership verification token and a rights token; wherein the rights token is a flag

indicating the verification token is successfully verified.” The Samsung Knox computer program

product is capable of facilitating access to Knox Enabled Apps (KEA). The Samsung Knox

computer program product is capable of requesting KEA app access request generated by a

machine (e.g., “Knox Platform is anchored in the actual chipset of the device… Samsung

phones, tablets, and wearables”). The Samsung Knox computer program product is capable of a

read or write request of KEA app metadata (required to operate, see evidence to the right) that

can be performed in connection with a combination of: Knox device CPU; Knox device memory;




                                                3
          Case 6:21-cv-00131-ADA Document 1 Filed 02/06/21 Page 4 of 6




Knox License Manager; Knox user database, and Knox Cloud Solutions. The Samsung Knox

computer program product is capable of recognizing a Samsung Knox account (membership

verification token) and a Access Token (rights token). The Access Token is a flag for the Knox

computer program product that the Samsung Knox is successfully verified.

       13.     Claim 17’s product has the capacity for “authenticating the membership

verification token, the authentication being performed in connection with a token database . . . .”

(’555 patent, col. 16:60-62.) The Samsung Knox computer program product is capable of

authenticating the Knox Account (membership verification token) with a Knox Account database

(e.g., “If you enter your password incorrectly 5 consecutive times, your account will be locked

for 10 minutes”).

       14.     Samsung Knox is a computer program product for use with Samsung devices

(e.g., computers) that is “tied” to operating system code stored in Samsung device storage (see

page 1 “chipset” admission evidence). The Samsung Knox computer program product is capable

of receiving an access read or write request of Knox encrypted data associated metadata

comprising a Knox Account (membership verification token) from at least one communication

console of a Knox device of a plurality of over 286 Knox devices.

       15.     Claim language: “establishing a connection with the at least one communications

console wherein the communications console is a combination of a graphic user interface (GUI)

and an Application Programmable Interface (API) protocol wherein the API is related to a

verified web service, the verified web service capable of facilitating a two way data exchange to

complete a verification process . . . .” (’555 patent, cols. 16:63-17:2.)




                                                  4
              Case 6:21-cv-00131-ADA Document 1 Filed 02/06/21 Page 5 of 6




        16.      The Samsung Knox computer program product communications console

comprises a GUI (e.g., Android Knox UI) and a Knox API protocol which is related to and

capable of establishing a connection to the Knox Web Services.

        17.      Claim 17 is a product with the capacity of “requesting at least one electronic

identification reference from the at least one communications console wherein the electronic

identification reference comprises a verified web service account identifier of the first user;

receiving the at least one electronic identification reference from the at least one communications

console . . . .” (’555 patent, col. 17:3-8.)

        18.      The Samsung Knox computer program product is capable of requesting and

receiving a Knox Web Service account identifier (IMEI/MEID).

        19.      Claim 17’s product includes the capacity for “branding metadata of the encrypted

digital media by writing the membership verification token and the electronic identification

reference into the metadata.” Samsung Knox computer program product is capable of writing the

Knox Account (membership verification token) and the Knox Web Service web service account

identifier (IMEI/MEID) into the Knox metadata (e.g., “metadata collected for every flow that is

created on the device for sending and receiving application data).

        20.      Samsung’s infringement of the ’555 patent is willful. Attached hereto as

“Exhibit C,” “Exhibit D,” and “Exhibit E,” is correspondence regarding Samsung’s need for a

license under the William Grecia patents, including the ’555 patent.

                                           Prayer for Relief

        WHEREFORE, William Grecia prays for the following relief against Samsung:

        (a)      Judgment that Samsung has directly infringed claim 17 of the ’555 patent;

        (b)      For a reasonable royalty;




                                                  5
            Case 6:21-cv-00131-ADA Document 1 Filed 02/06/21 Page 6 of 6




      (c)      For pre-judgment interest and post-judgment interest at the maximum rate

               allowed by law;

      (d)      For injunctive relief, including a preliminary injunction; and

      (e)      For such other and further relief as the Court may deem just and proper.

                                     Demand for Jury Trial

      William Grecia demands a trial by jury on all matters and issues triable by jury.


                                                     Respectfully Submitted,


Date: February 6, 2021                               /s/Artoush Ohanian_______
                                                     Texas State Bar No. 24013260
                                                     H. Artoush Ohanian
                                                     artoush@ohanianip.com
                                                     OHANIANIP
                                                     604 West 13th Street
                                                     Austin, Texas 78701
                                                     (512) 298.2005 (telephone & facsimile)

                                                     Matthew M. Wawrzyn (application for pro
                                                     hac vice admission forthcoming)
                                                     matt@wawrzynlaw.com
                                                     WAWRZYN LLC
                                                     200 East Randolph Street, Suite 5100
                                                     Chicago, IL 60601
                                                     (312) 235-3120 (telephone)
                                                     (312) 233-0063 (facsimile)

                                                     Counsel for William Grecia




                                                 6
